The opinion of the Court was delivered by
Huston J.
This matter is too plain for argument. When a person applies to an officer to see a record, and only wishes to see it, or know if there is such a record, the fee bill gives the officer the fee for a search. When a person applies to an officer for a copy of a record, or a certificate of the date of a record, the officer must find the record, before he can make the copy, or give the certificate required. This search is for his own use and benefit; he makes the copy or gives the certificate; and is paid for so doing, and has no right to charge for a search. The words of the act are plain, cannot be mistaken, and ought not to be evaded.
Judgment affirmed.